United States Court of Appeals
                     For the First Circuit


No. 15-2383

                   IN RE: JOHN E. HOOVER, III,

                             Debtor,



                      JOHN E. HOOVER, III,

                           Appellant,

                               v.

   WILLIAM K. HARRINGTON, United States Trustee for Region 1,

                            Appellee,


    RICHARD KING; JOHNATHAN R. GOLDSMITH, Chapter 7 Trustee,

                       Interested Parties.


                          ERRATA SHEET

     The opinion of this Court issued on July 5, 2016, is amended
as follows:

     On page 11, line 18, "district court" is replaced with
"bankruptcy court"